Title: To Thomas Jefferson from Francis Willis, 19 May 1792
From: Willis, Francis
To: Jefferson, Thomas


          
            Sir
            Philadelphia May 19th. 1792
          
          Having received information yesterday of the removal of a certain Anthony Powell of Georgia into the Spanish teritory, leaving two friends of mine bound as surety for a considerable sum of money; one of them persueed and saw him among the Spaniards and I suppose under their protection; but was not suffered to take any steps towards securing himself, and says he was at that time happy to save his life by returning not daring to persue his demand; altho the said Powell had property sufficient for his indemnification could he have obtained justice.
          I have taken the liberty to communicate to you those circumstances, flattering myself that you will be able to point out a remidy for this evil; if there be none, and if this is to be an asylum for fugitives from justice, Georgia, from its vicinity, will be in a disagreeable situation.—I am Sir with due respect Your Most Obt. Servt,
          
            Frans Willis
          
          
            P.S. I leave the City tomorrow morning for Georgia.
          
          
            FW
          
        